                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 HASSIE DEMOND KNOWLIN,                     )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                 1:20-CV-105
                                            )
 LEXISNEXIS, et al.,                        )
                                            )
                      Defendants.           )

                               ORDER AND JUDGMENT

       In this Fair Credit Reporting Act case, the defendant, United States Bankruptcy

Court for the Middle District of North Carolina, moves to dismiss all claims against it.

Because the Bankruptcy Court is entitled to sovereign and judicial immunity, the motion

will be granted.

       In February 2020, the plaintiff filed a pro se complaint against several defendants,

including the Bankruptcy Court, alleging violation of the Fair Credit Reporting Act, 15

U.S.C. § 1681, known as the FCRA. Doc. 1 at 2. The Bankruptcy Court contends the

plaintiff’s claim against it is barred by sovereign immunity and judicial immunity,

making it subject to dismissal under Federal Rules of Civil Procedure 12(b)(1) or

12(b)(6). Doc. 21. The plaintiff did not respond to the motion to dismiss, despite the

mailing of a Roseboro letter to the addresses he has provided to the Clerk. Doc. 24.

       “Federal courts are not courts of general jurisdiction; they have only the power

that is authorized by Article III of the Constitution and the statutes enacted by Congress

pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).




      Case 1:20-cv-00105-CCE-LPA Document 28 Filed 08/06/20 Page 1 of 2
“Subject-matter jurisdiction cannot be conferred by the parties, nor can a defect in

subject-matter jurisdiction be waived by the parties.” Brickwood Contractors, Inc. v.

Datanet Eng'g, Inc., 369 F.3d 385, 390 (4th Cir. 2004). Without a waiver of sovereign

immunity, a court lacks the requisite subject matter jurisdiction to adjudicate a claim

against a branch of the federal government. See Kaufman v. United States, 84 F. Supp.

3d 519, 524 (S.D.W. Va.), aff'd, 601 F. App'x 237 (4th Cir. 2015). The FCRA does not

contain a waiver of sovereign immunity, with one exception that does not apply here.

See Robinson v. U.S. Dep’t of Educ., 917 F.3d 799, 806 (4th Cir. 2019). The Bankruptcy

Court, therefore, is entitled to sovereign immunity, and the Court does not have subject

matter jurisdiction over the plaintiff’s claims against the Bankruptcy Court.

       In the alternative, these claims should be dismissed because the Bankruptcy Court

is entitled to judicial immunity. Judicial immunity does not apply to claims against

judges in two sets of circumstances, neither of which is alleged to be present here. See

Mireles v. Waco, 502 U.S. 9 (1991). Because the Bankruptcy Court is entitled to judicial

immunity, the plaintiff’s claims against it will be dismissed.

       It is ORDERED AND ADJUDGED that the United States Bankruptcy Court’s

motion to dismiss, Doc. 21, is GRANTED and all claims against the Bankruptcy Court

are DISMISSED.

      This the 6th day of August, 2020.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE

                                               2



      Case 1:20-cv-00105-CCE-LPA Document 28 Filed 08/06/20 Page 2 of 2
